Case 3:19-cv-04753-AET-TJB Document 18-61 Filed 02/20/19 Page 1 of 3 PageID: 1938




                   EXHIBIT 
                     55 
Case 3:19-cv-04753-AET-TJB Document 18-61 Filed 02/20/19 Page 2 of 3 PageID: 1939


   From:            Jeremy Feigenbaum
   To:              Chad Flores; Katherine Gregory; Melissa Medoway; Glenn Moramarco
   Cc:              Daniel L. Schmutter
   Subject:         RE: Defense Distributed et al. v Grewal, No. 3:19-cv-04753-AET-TJB (D.N.J.)
   Date:            Tuesday, February 19, 2019 2:57:24 PM


   Thanks for reaching out, Chad.
    
   As we’ve explained, Section 3(l)(2) addresses the distribution of (1) digital instructions, (2) in the
   form of computer-aided design files or other code or instructions stored or displayed in electronic
   format as a digital model, that (3) may be used to program a three-dimensional printer to
   manufacture or produce a firearm. In other words, Section 3(l)(2) prohibits the distribution of
   computer files that can be used to direct a 3D printer to manufacture a firearm. Section 3(l)(2) does
   not prohibit the distribution of how-to manuals, advertisements, or other gun-related information
   whether posted online or mailed. Section 3(l)(2) also does not cover communications between
   individuals at trade shows.
    
   Insofar as your clients intend to distribute how-to manuals, advertisements, or other gun-related
   information, or speak about 3D printable firearm code (including at trade shows), your clients would
   not be in violation of Section 3(l)(2). We cannot, of course, provide any generalized assurances one
   way or the other regarding the enforcement of Section 3(l)(2) if your clients intend to violate the
   plain terms of the statute.
    
   Jeremy M. Feigenbaum
   Assistant Attorney General
   Jeremy.Feigenbaum@njoag.gov
    
   From: Chad Flores <Cflores@beckredden.com>
   Sent: Thursday, February 14, 2019 1:18 PM
   To: Jeremy Feigenbaum <Jeremy.Feigenbaum@njoag.gov>; Katherine Gregory
   <Katherine.Gregory@law.njoag.gov>; Melissa Medoway <Melissa.Medoway@law.njoag.gov>; Glenn
   Moramarco <Glenn.Moramarco@law.njoag.gov>
   Cc: Daniel L. Schmutter <dschmutter@hartmanwinnicki.com>
   Subject: [EXTERNAL] Defense Distributed et al. v Grewal, No. 3:19-cv-04753-AET-TJB (D.N.J.)
    
   Dear Counsel,
    
   I attach an important letter regarding this case. In addition to this e-mail, a printed copy is
   being mailed to you.
    
   ______________________
   Chad Flores
   Partner • Beck Redden LLP
   cflores@beckredden.com
   (713) 951-6268
    
   CONFIDENTIALITY NOTICE The information contained in this communication from the
Case 3:19-cv-04753-AET-TJB Document 18-61 Filed 02/20/19 Page 3 of 3 PageID: 1940


   Office of the New Jersey Attorney General is privileged and confidential and is intended for
   the sole use of the persons or entities who are the addressees. If you are not an intended
   recipient of this e-mail, the dissemination, distribution, copying or use of the information it
   contains is strictly prohibited. If you have received this communication in error, please
   immediately contact the Office of the Attorney General at (609) 292-4925 to arrange for the
   return of this information.
